      0:20-cv-02561-PJG            Date Filed 01/25/21   Entry Number 23    Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISCRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

TERESITA MICHELLE JONES,                      )   Civil Action Number: 0:20-cv-02561-PJG
                                              )
                      Plaintiff,              )
                                              )
         v.                                   )
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security               )
Administration,                               )
                                              )
                      Defendant.              )


                                              ORDER

       AND NOW, this 25th day of January, 2021, upon consideration of the Defendant’s Motion

to Remand and any response thereto, it is hereby ORDERED that the Defendant’s motion is

granted and this action is remanded to the Commissioner for further evaluation under the fourth

sentence of 42 U.S.C. § 405(g).




                                              __________________________________________
January 25, 2021                              Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE
